Exhibit 99.3 HUMAN RESOURCE MICRO-SYSTEMS, INC. BUSINESS COMBINATION On June 29, 2007, the Company purchased 100% of the issued and outstanding capital stock of Human Resource Micro-Systems, Inc., a California corporation (“HRMS”).The aggregate purchase price was $2,000,000, of which amount the Company paid the selling shareholders $1,100,000 and issued them 384,968 shares of the Company’s restricted common stock valued at $400,000 (based upon the volume-weighted average closing bid price of the common stock during the ten consecutive trading days immediately preceding the closing).The Stock Purchase Agreement provided that the selling shareholders be paid the remaining $500,000 twelve months after closing through an escrow account, subject to offset with respect to any claims for indemnity by the Company under the terms of the Stock Purchase Agreement. The HRMS product delivers customizable software solutions for domestic and global mid-market organizations seeking to optimize their human resources service delivery and is being integrated with the Company’s existing human resources outsourcing services based in San Francisco, California in order to broaden the Company’s HRO offering to its customers. The following unaudited pro forma financial information presents the combined results of operations of the Company and HRMS for the year ended December 31, 2006 and for the six months ended June 30, 2007 as if the acquisition had occurred on January 1, 2006 and January 1, 2007, respectively. 1 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2006 (Unaudited) Pro forma BPO BPO Management Pro forma Management Services, Inc. HRMS Adjustments Services, Inc. ASSETS Current assets: Cash and cash equivalents $ 706,197 $ 188,061 $ - $ 894,258 Accounts receivable 743,114 208,502 - 951,616 Inventory consisting of finished goods 37,960 - - 37,960 Income taxes receivable 250,000 - - 250,000 Prepaid expenses and other current assets 123,165 11,190 - 134,355 Total current assets 1,860,436 407,753 - 2,268,189 Equipment 509,929 5,615 - 515,544 Goodwill 4,009,223 2,026,465 6,035,688 Intangible assets 1,114,698 - - 1,114,698 Other Assets 146,723 - - 146,723 $ 7,641,009 $ 413,368 $ 2,026,465 $ 10,080,842 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 322,778 $ - $ - $ 322,778 Current portion of capital lease obligations 170,976 - - 170,976 Bank credit line - 95,000 - 95,000 Accounts payable 1,381,243 7,030 - 1,388,273 Accrued expenses 725,935 1,671 727,606 Purchase price payable-short term 977,473 - 977,473 Income taxes payable - Deferred revenues 334,672 381,638 - 716,310 Related party notes payable 516,157 - - 516,157 Severence obligations payable 543,291 - - 543,291 Other current liabilities 25,491 - - 25,491 Total current liabilities 4,998,016 485,339 - 5,483,355 Long-term debt, net of current portion 39,475 - 39,475 Capital lease obligations, net of current portion 10,328 - - 10,328 Purchase price payable-long term 179,579 - - 179,579 Other long-term liabilities 33,115 169,319 - 202,434 Total liabilities 5,260,513 654,658 - 5,915,171 Stockholders equity: Capital stock 125,594 - 3,850 129,444 Additional paid-in capital 6,462,928 107,384 2,022,615 8,592,927 Accumulated deficit (4,100,706 ) (348,674 ) - (4,449,380 ) Accumulated other comprehensive loss, foreign currency translation adjustments (107,320 ) - - (107,320 ) Total stockholders ' equity 2,380,496 (241,290 ) 2,026,465 4,165,671 $ 7,641,009 $ 413,368 $ 2,026,465 $ 10,080,842 Pro forma adjustments:The adjustments reflect the booking of goodwill which resulted from the difference between net assets and net liabilities acquired with an entry for the issued common stock and a corresponding entry to equity. All intercompany balances have been eliminated. 2 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE TWELVEMONTHS ENDEDDECEMBER 31, 2006 (Unaudited) PRO FORMA BPO BPO MANAGEMENT PRO FORMA MANAGEMENT SERVICES, INC. HRMS ADJUSTMENTS SERVICES, INC. Revenues: Enterprise content management $ 2,713,769 $ - $ - $ 2,713,769 IT outsourcing services 1,833,052 - - 1,833,052 Human resource outsourcing servicing 164,318 1,119,058 - 1,283,376 Total revenues 4,711,139 1,119,058 - 5,830,197 Operating expenses: Cost of services provided 1,523,983 308,328 - 1,832,311 Selling, general and administrative 5,737,335 805,764 - 6,543,099 Research and development 19,491 - - 19,491 Change in estimated severance liability (223,726 ) - - (223,726 ) Share-based compensation 598,031 - - 598,031 Total operating expenses 7,655,114 1,114,092 - 8,769,206 Loss from operations (2,943,975 ) 4,966 - (2,939,009 ) Interest expense (income) Related parties - Amortization of related party debt discount - Other (net) 366,943 21,589 - 388,532 Other Expense (Income) (10,732 ) 8,892 - (1,840 ) Total interest and other expense 356,211 30,481 - 386,692 Net loss $ (3,300,186 ) $ (25,515 ) $ - $ (3,325,701 ) Basic and diluted net loss per share $ (0.39 ) $ (0.07 ) $ - $ (0.37 ) Basic and diluted weighted average common 8,496,119 384,968 8,881,087 3 BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Unaudited) Pro forma BPO BPO Management Pro forma Management Services, Inc. HRMS Adjustments Services, Inc. ASSETS Current assets: Cash and cash equivalents $ 5,250,420 $ 15,702 $ - $ 5,266,122 Restricted cash 1,948,434 - - 1,948,434 Accounts receivable 2,505,583 252,008 - 2,757,591 Inventory consisting of finished goods 158,442 - - 158,442 Prepaid expenses and other current assets 174,675 8,876 - 183,551 Total current assets 10,037,554 276,586 - 10,314,140 Equipment 949,871 2,611 - 952,482 Goodwill 7,676,818 - 2,026,465 9,703,283 Intangible assets 1,010,030 - - 1,010,030 Other Assets 97,689 - - 97,689 $ 19,771,962 $ 279,197 $ 2,026,465 $ 22,077,624 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 277,545 $ - $ - $ 277,546 Current portion of capital lease obligations 92,955 - - 92,955 Accounts payable 2,985,987 6,680 - 2,992,666 Accrued expenses 1,005,785 (10,660 ) - 995,125 Accrued interest-related party 62,384 - - 62,384 Accrued dividend payable-related party 75,186 - - 75,186 Amount due former shareholders of acquired companies 1,886,301 - - 1,886,301 Income taxes payable 229,506 - - 229,506 Deferred revenues 623,010 481,505 - 1,104,515 Related party notes payable 1,200,000 - - 1,200,000 Severence obligations payable 480,015 - - 480,015 Total current liabilities 8,918,674 477,525 - 9,396,199 Long-term debt, net of current portion 30,225 - - 30,225 Capital lease obligations, net of current portion 402,345 - - 402,345 Total liabilities 9,351,244 477,525 - 9,828,769 Stockholders equity: Capital stock 140,494 - 3,850 144,344 Additional paid-in capital 17,422,327 261,282 2,022,615 19,706,224 Accumulated deficit (6,744,226 ) (459,610 ) - (7,203,836 ) Accumulated other comprehensive loss, foreign currency translation adjustments (397,877 ) - - (397,877 ) Total stockholders ' equity 10,420,718 (198,328 ) 2,026,465 12,248,855 $ 19,771,962 $ 279,197 $ 2,026,465 $ 22,077,624 Pro forma adjustments:The adjustments reflect the booking of goodwill which resulted from the difference between net assets and net liabilities acquired with an entry for the issued common stock and a corresponding entry to equity. All intercompany balances have been eliminated. 4 PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDEDJUNE 30, 2007 (Unaudited) PRO FORMA BPO BPO MANAGEMENT PRO FORMA MANAGEMENT SERVICES, INC. HRMS ADJUSTMENTS SERVICES, INC. Revenues: Enterprise content management $ 2,362,044 $ - $ - $ 2,362,044 IT outsourcing services 1,980,913 - - 1,980,913 Human resource outsourcing servicing 13,817 587,423 - 601,240 Total revenues 4,356,774 587,423 - 4,944,197 Operating expenses: Cost of services provided 1,873,488 239,634 - 2,113,122 Selling, general and administrative 4,152,679 436,499 - 4,589,178 Research and development 93,366 - - 93,366 Share-based compensation 146,743 - - 146,743 Total operating expenses 6,266,276 676,133 - 6,942,409 Loss from operations (1,909,502 ) (88,710 ) - (1,998,212 ) Interest expense (income) Related parties 62,597 - - 62,597 Amortization of related party debt discount 594,029 - - 594,029 Other (net) 87,345 14,434 - 101,779 Other Expense 14 7,791 - 7,805 Total interest and other expense 743,985 22,225 - 766,210 Net loss $ (2,653,487 ) $ (110,935 ) $ - $ (2,764,422 ) Basic and diluted net loss per share $ (0.31 ) $ (0.29 ) $ (0.31 ) Basic and diluted weighted average common 8,621,521 384,968 9,006,489 5
